Name: Regulation (EU) 2015/779 of the European Parliament and of the Council of 20 May 2015 amending Regulation (EU) No 1304/2013, as regards an additional initial prefinancing amount paid to operational programmes supported by the Youth Employment Initiative
 Type: Regulation
 Subject Matter: accounting;  employment;  labour market;  economic policy;  regions and regional policy
 Date Published: nan

 21.5.2015 EN Official Journal of the European Union L 126/1 REGULATION (EU) 2015/779 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 May 2015 amending Regulation (EU) No 1304/2013, as regards an additional initial prefinancing amount paid to operational programmes supported by the Youth Employment Initiative THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 164 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) In light of the persistently high levels of youth unemployment in the Union, the Youth Employment Initiative (YEI) was established to provide support to young persons not in employment, education or training in the most affected regions. In order to ensure a quick response in the fight against youth unemployment, Regulation (EU) No 1303/2013 of the European Parliament and of the Council (3) and Regulation (EU) No 1304/2013 of the European Parliament and of the Council (4) laid down provisions allowing a quicker mobilisation of the resources allocated to the YEI, including, inter alia, the commitment of all the resources in the first two years of the programming period, the possibility to adopt operational programmes dedicated to the YEI before the Partnership Agreement, as referred to in Regulation (EU) No 1303/2013, is submitted to the Commission, and the eligibility of expenditure incurred in respect of operations under the YEI as from 1 September 2013. (2) The budgetary constraints faced by Member States and the lack of available funding at the initial stage of the programming period have caused significant delays in the implementation of the YEI. Regulation (EU) No 1303/2013 established the levels of the initial prefinancing amount to be paid to ensure that Member States have the means to provide support to beneficiaries from the start of the implementation of operational programmes. However, in the context of the YEI, those amounts are considered to be insufficient to provide the necessary payments to beneficiaries for the implementation of operations. (3) In order to address the budgetary constraints faced by Member States at the initial stage of the programming period and taking into account the urgent need to address youth unemployment and the specific features of the YEI, provisions should be laid down that complement Regulation (EU) No 1303/2013, to increase the level of the initial prefinancing paid to operational programmes supported by the YEI in 2015. To ensure that Member States have sufficient means to provide payments to beneficiaries responsible for the implementation of operations that target youth unemployment, an additional initial prefinancing amount from the specific allocation for the YEI should be paid in 2015 for operational programmes supported by the YEI, in order to complement the prefinancing amounts paid in accordance with Regulation (EU) No 1303/2013. (4) To ensure that the additional initial prefinancing amount is used for the immediate implementation of the YEI, that amount should be reimbursed to the Commission should the Union contribution from the YEI not amount to an adequate level in interim payment applications submitted to the Commission within 12 months after the entry into force of this Regulation. (5) In order to allow for the prompt application of the measures laid down in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (6) Regulation (EU) No 1304/2013 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 In Regulation (EU) No 1304/2013, the following Article is inserted: Article 22a Payment of additional initial prefinancing amount to operational programmes supported by the YEI 1. In addition to the initial prefinancing amount paid in accordance with point (b) of Article 134(1) of Regulation (EU) No 1303/2013, an additional initial prefinancing amount from the specific allocation for the YEI shall be paid in 2015 for all operational programmes supported by the YEI, irrespective of the form of the programming arrangement in accordance with Article 18 of this Regulation, in order to increase the initial prefinancing from the specific allocation for the YEI to 30 % (the additional initial prefinancing amount ). 2. For the purposes of the calculation of the additional initial prefinancing amount, the amounts paid from the specific allocation for the YEI to the operational programme in accordance with point (b) of Article 134(1) of Regulation (EU) No 1303/2013 shall be deducted. 3. If, by 23 May 2016, a Member State does not submit interim payment applications in which the Union contribution from the YEI is equal to at least 50 % of the additional initial prefinancing amount, that Member State shall reimburse to the Commission the total amount of the additional initial prefinancing paid in accordance with paragraph 1. The contribution from the specific allocation for the YEI to the operational programme concerned shall not be affected by any such reimbursement. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 20 May 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) Opinion of 18 March 2015 (not yet published in the Official Journal). (2) Position of the European Parliament of 29 April 2015 (not yet published in the Official Journal) and decision of the Council of 19 May 2015. (3) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (4) Regulation (EU) No 1304/2013 of the European Parliament and of the Council of 17 December 2013 on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (OJ L 347, 20.12.2013, p. 470).